Title: To George Washington from Benjamin Lincoln, 20 November 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War-Office November 20th 1782
                  
                  I have the honor to transmit your Excellency two late resolutions of Congress.  They have this morning passed resolves respecting the settlement of the pay of the army—and authorising the filling up of vacancies to the first of January next—these I cannot send by this post, as they are yet open to debate and will be read again tomorrow morning.
                  I shall be happy to be informed what encouragement (if any) your Excellency has received from New-Hampshire—and I wish to be favored with your opinion respecting Hazen’s regiment—whether, under our present circumstances, it should be deranged or not.  I have the honor to be, with perfect esteem, My dear General, Your affectionate, humble servant
                  
                     B: Lincoln
                     
                  
               